DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 15, 29, 36, 53 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by , Kim et al (US PG Pub. No. 2019/0280231).
Regarding Claim 1, Kim discloses:  A nanostructure comprising a core comprising indium phosphide (line above ¶ [0186], and at least two shells (below [0186], first shell zinc (¶ [0129]), second shell SeS (¶ [0130]),  wherein at least one of the shells comprises zinc (first), wherein the nanostructure displays a photoluminescence quantum yield between about 90% and about 100%, and a wherein the nanostructure has a full width at half-maximum of less than 45 nm (these are samples R1-R7, see line above¶ [0187]). The table1, shows sample R1 has a FWHM of 40nm and a Quantum Yield (QY) of 96%) .  
Regarding Claims 8-9, Kim discloses in Table 1, on page 14: wherein the nanostructure exhibits a photoluminescence quantum yield of between about 94% and about 100% (sample R1 is 96%, claim 9).  
Regarding Claim 10, Kim discloses in Table 1, on page 14: wherein the nanostructure exhibits a full width at half-maximum of between about 10 nm and about 40 nm (sample R1 is 40 nm).  
Regarding Claim 15, Kim discloses: A method of preparing a nanostructure comprising a core (InP) and at least two shells (Zn/SeS)(¶ [0129] – [0130]) comprising:(a) admixing a zinc source (¶ [0188], zinc acetate, line 1) and a core comprising InP(¶ [0189], lines 1-2); (b) admixing (a) with an organic acid (¶ [0188], oleic acid); (c) admixing (b) with at least one shell precursor (¶ [0190]); (d) raising, lowering, or maintaining the temperature to between about 200 0C and about 310 °C (¶ [0189], line 6); (e) admixing (d) with at least one shell precursor (¶ [0190]), wherein the shell precursor is different from the shell precursor in (c)(sulfur and selenium are different); and (f) raising, lowering, or maintaining the temperature to between about 200 0C and about 310 °C (the core requires this temperature, ¶ [0138]); to produce a nanostructure comprising a core (InP) and at least two shells (Zn/SeS, ¶[0186]), wherein at least one of the shells comprises zinc, and wherein the nanostructure displays a photoluminescence quantum yield between about 90% and about 100%. (see table 1, page 14, sample R1). 
Regarding Claim 29, Kim discloses:  wherein the organic acid is oleic acid (¶ [0188], line 1).  
Regarding Claim 36, Kim discloses in paragraph [0190]) wherein the at least one shell precursor in (c) is a selenium source or a sulfur source.  
Regarding Claim 53, Kim discloses in Table 1, page 14, wherein the nanostructure displays a photoluminescence quantum yield of between about 94% and about 100% (sample R1, 96%).  
Regarding Claim 55, Kim discloses in Table 1, page 14,wherein the nanostructure has a full width at half-maximum of between about 10 nm and about 40 nm (40 nm, sample R1).  
---------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (231) in view of Guo et al (US PG Pub. No. 2017/0335187).
Regarding Claim 7, Kim fails to disclose wherein at least one shell comprises ZnSe and at least one shell comprises ZnS.  
Guo teaches a core shell configuration of “InP/ZnSe/ZnS” in paragraph [0199] and a quantum yield greater than 90% in paragraph [0200] and a FWHM less than 45 nm (paragraphs 40 and 41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the core/shell configuration of Guo in place of the composition of Kim, because it has a very high quantum yield and narrow FWHM.
Regarding Claim 24, Kim fails to disclose: wherein at least one shell comprises ZnSe and at least one shell comprises ZnS.  
Guo teaches a core shell configuration of “InP/ZnSe/ZnS” in paragraph [0199] and a quantum yield greater than 90% in paragraph [0200] and a FWHM less than 45 nm (paragraphs 40 and 41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the core/shell configuration of Guo in place of the composition of Kim, because it has a very high quantum yield and narrow FWHM.
-----------------------------------------------------------------------------------------------------
Claim(s) 14, 57, 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (231) in view of Youn et al (US PG Pub. No. 2020/0002604).
Regarding Claim 14; Kim fails to disclose: and (b) at least one organic resin.  
Youn teaches using an organic resin as a binder for quantum dots (abstract refers to formulas 1-1 to 1-3 which are all organic (¶ [0013]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an organic resin in the composition of Kim, as taught by Youn, as a binder to hold the quantum dots.
Regarding Claim 57, Kim discloses in figure 2: a nanostructure molded article comprising:(a) a first conductive layer (10, anode, ¶ [0087]); (b) a second conductive layer (50, cathode, ¶ [0087]); and (c) a nanostructure layer (30, QD, ¶ [0093], line 1) between the first conductive layer (10) and the second conductive layer (50), wherein the nanostructure layer (30) comprises a population of nanostructures comprising a core comprising indium phosphide and at least two shells (2 lines above ¶ [0187], InP/Zn/SeS, wherein at least one of the shells comprises zinc (first shell,¶ [0129]), wherein the nanostructure displays a photoluminescence quantum yield between about 90% and about 100%, and wherein the nanostructure has a full width at half-maximum of less than 45 nm (shown in table one);
Kim fails to disclose use of:  and at least one organic resin.  
  	Youn teaches using an organic resin as a binder for quantum dots (abstract refers to formulas 1-1 to 1-3 which are all organic (¶ [0013]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an organic resin in the composition of Kim, as taught by Youn, as a binder to hold the quantum dots.
Regarding Claim 64, Kim discloses in table 1, page 14, Sample R1: wherein the nanostructure exhibits a photoluminescence quantum yield of between about 94% and about 100% (sample R1, 96).  
Regarding Claim 66, Kim discloses in table 1, page 14, Sample R1 wherein the nanostructure exhibits a full width at half-maximum of between about 10 nm and about 40 nm (sample R1, 40).  
-------------------------------------------------------------------------------------------------------
Claim(s) 16, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (231) in view of Lee et al (US PG Pub. No. 2018/0375046)  .
Regarding Claim 16,Kim fails to disclose: wherein the admixing in (a), (c) or (f) further comprises at least one metal halide.  
Lee teaches a core shell configuration of “InP/ZnSe/ZnS” in table 1, page 8, method 6 uses a ZnCl2 precursor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the method of Lee for the composition of Kim, since it involves combining Prior Art elements (the claimed QD composition and precursor) according to known methods to produce predictable results (MPEP 21431A).
Regarding Claim 31, Kim fails to disclose: wherein the at least one metal halide admixed in (a) is ZnCl2.  
Lee teaches a core shell configuration of “InP/ZnSe/ZnS” in table 1, page 8, method 6 uses a ZnCl2 precursor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the method of Lee for the composition of Kim, since it involves combining Prior Art elements (the claimed QD composition and precursor) according to known methods to produce predictable results (MPEP 21431A).
Regarding Claim 35, Kim fails to disclose: wherein the at least one metal halide admixed in (f) is ZnCl2.  
Lee teaches a core shell configuration of “InP/ZnSe/Zn2” in table 1, page 8, method 6 uses a ZnCl2 precursor.
Lee teaches a core shell configuration of “InP/ZnSe/ZnS” in table 1, page 8, method 6 uses a ZnCl2 precursor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the method of Lee for the composition of Kim, since it involves combining Prior Art elements (the claimed QD composition and precursor) according to known methods to produce predictable results (MPEP 21431A).
--------------------------------------------------------------------------------------------------------
Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (231) in view of Lee (046) and further in view of Ren et al  (US PG Pub. No. 2012/0205586).
Regarding Claim 33, Kim fails to disclose: wherein the at least one metal halide admixed in (c) is GaCl3, AlCl3, YCl3, MgBr2, ZnBr2, ZrCl4, and combinations thereof. 
Ren teaches in paragraph [0038] producing the claimed InP/Zn/SeS quantum dot configuration using a GaCl3 precursor (¶ [0048])(Also, claim 16 page 6, teaches an InP core with multiple shells and claim 18 shows a double shell Zn SeS and claim 22 shows a GaCl3 precursor use when Gallium is added to the core (¶ [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a GACl3 precursor, as taught by Ren, when Gallium is desired to be added to the core of the claimed InP/Zn/SeS.
-----------------------------------------------------------------------------------------------
Claim(s) 63 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (231) in view of Youn (604) and further in view of Guo (187).
Regarding Claim 63, Kim fails to disclose: wherein at least one shell comprises ZnSe and at least one shell comprises ZnS.  
Guo teaches a core shell configuration of “InP/ZnSe/ZnS” in paragraph [0199] and a quantum yield greater than 90% in paragraph [0200] and a FWHM less than 45 nm (paragraphs 40 and 41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the core/shell configuration of Guo in place of the composition of Kim, because it has a very high quantum yield and narrow FWHM.
------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879